By the Court,

Sutherland, J.
The conduct of the plaintiff is oppressive, and the defendant has offered to do all that could be required of him. A tender of amends cannot be pleaded in this action; the court therefore order that all proceedings on the part of the plaintiff be stayed for thirty days; that he procure the costs in the suit which accrued previous to the 17th November last to be regularly taxed and demand*430ed of the tenant; and if such costs be paid within 20 days after demand, and the possession of the premises ih question quietly surrendered to the lessor upon demand made, then all further proceedings in this cause to be perpetually stayed. The court further ordered that the lessor of the plaintiff pay the costs of this application. The judgment was permitted to stand, to enable the plaintiff to avail himself of it in support of his action for mesne profits.